Mr. Chief Justice Lawrence delivered the opinion of the Court: There can be no doubt that the defendants in this case are personally liable for the rent. It is true, they are described in the lease as “trustees of Quincy Lodge No. 139, I. O. of G. Templars,” but this is merely “ desoriptio personarwm.n They execute the lease as private individuals, and in the body of the instrument covenant personally to pay the rent. The point is too plain for argument, and the circuit court decided properly in refusing to receive evidence dehors the lease, as to the intent of the parties. The only material error in this record is in sustaining the demurrer to the fifth, sixth, seventh, and eighth pleas. The fifth set up a new lease of the premises by the appellee to Van Doom, a taking of possession and payment of rent by him, and his acceptance by the appellee as his tenant in lieu and discharge of the appellants, and with their consent. This was pleaded as a defense to the recovery of rent that had accrued after January 1, 1869, when it is alleged this arrangement was made, and to that extent was a complete defense. The objections urged to the plea on the ground of its uncertainty, are not well taken. The sixth, seventh, and eighth pleas were the same in substance, merely alleging the new lease as running to a different person, in each plea. For the error in sustaining the demurrer to these pleas, the judgment must be reversed. Objection is taken to a statement made by the court, in one of its instructions, to the effect that there was no evidence that the plaintiff had accepted a surrender of the lease. It is not customary in this State for the court to tell the jury that any fact has or has not been proven, where any evidence has been admitted bearing upon the point, except where a question of law is involved, as in the proof of title. The proof, however, was wholly insufficient to show an acceptance of a surrender; and as this statement worked the appellants no prejudice, it would not be a ground of reversal. We reverse solely for the error in sustaining the demurrer. Judgment reversed.